Citation Nr: 1614822	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 23, 2013 for post-operative meniscectomy with osteoarthritis of the right knee.  

3.  Entitlement to an initial evaluation in excess of 30 percent from November 1, 2014 for a total right knee replacement.  

4.  Entitlement to an initial evaluation in excess of 10 percent for post-operative meniscectomy with osteoarthritis of the left knee, excluding the temporary 100 percent award for the period of surgery and convalescence from November 4, 2011 to December 31, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In March 2011 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of this hearing is of record.  

This appeal was previously presented to the Board in March 2014, at which time these issues were remanded for additional development.  This development has been accomplished and these issues are ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As it was previously presented to the Board in March 2014, the Veteran's right knee disability was characterized as status post-operative meniscectomy with osteoarthritis.  On September 23, 2013, however, the Veteran underwent a total right knee replacement; thus, effective that date, his right knee disability was recharacterized as post-operative total knee replacement, as noted on the first page of this decision.  Additionally, the Veteran has been awarded within a May 2015 rating decision an increased rating to 30 percent for his residuals of a total knee replacement.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The issue of service connection for tinnitus has been raised by the record in the accredited representative's December 2015 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Additionally, the issue of service connection for a back disability was previously noted by the Board in the March 2014 remand to have been raised by the record.  To date, the record does not reflect that this issue has been considered by the AOJ.  Thus, this matter is again referred to the AOJ for appropriate action.  Id.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hearing loss of the right ear.  

2.  Hearing loss of the left ear did not manifest during service and has not been shown to be related to service, nor was an organic disease of the nervous system manifest within one year of separation from active service.  

3.  Prior to September 23, 2013, the Veteran's post-operative residuals with osteoarthritis of the right knee were manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

4.  Effective November 1, 2014, the Veteran's post-operative residuals of a total right knee replacement include intermediate degrees of residual weakness, pain, flexion to 95 degrees, and extension to 5 degrees, without lateral instability. 

5.  For the entire period of the appeal, the Veteran's post-operative meniscectomy residuals with osteoarthritis of the left knee have been manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).  

2.  A disability rating in excess of 10 percent prior to September 23, 2013 for post-operative meniscectomy residuals with osteoarthritis of the right knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2015).  

3.  A disability rating in excess of 30 percent effective November 1, 2014, for post-operative residuals of a total right knee replacement is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).  

4.  A disability rating in excess of 10 percent for post-operative meniscectomy residuals with osteoarthritis of the left knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a April 2007 and April 2014 letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in April 2014, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in March 2011.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II. Service Connection - Bilateral Hearing Loss Disorder

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to ship and aircraft engines while stationed aboard an aircraft carrier.  He has testified at his Board hearing that his bunk was immediately below the flight deck, and he was exposed to acoustic trauma.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records have been obtained and considered by VA.  On service entrance in October 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
10
LEFT
5
5
5
N/A
10

On service periodic examination in July 1981, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
15
10
5
5
15

On a July 1982 audiometer, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
10
LEFT
10
15
5
0
20


On service separation examination in August 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
5
5
15

Post-service, the Veteran did not report or seek treatment for hearing loss of either ear until the service connection claim was filed in December 2006.  Thus, the evidence does not indicate onset of a hearing loss disorder of either ear during active duty service, or to a compensable degree within a year thereafter, and service connection on that basis is therefore not warranted.  Nevertheless, service connection may still be established if competent evidence is presented of a nexus between post-service findings and an acoustic injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in February 2008.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
15
15
10
25
45

The average pure tone threshold was 16dBs in the right ear and 24dBs in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The final diagnosis was of normal hearing in the right ear and sloping to moderate sensorineural hearing loss in the left ear.  The examiner reviewed the claims file and noted that the Veteran's hearing acuity was within normal limits on both service entrance and exit.  Thus, the examiner opined that any current hearing loss of the left ear was less likely than not related to service.  

On VA examination in April 2014, audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
5
10
20
40

The average pure tone threshold was 14dBs in the right ear and 19dBs in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The final diagnosis was of normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner reviewed the claims file and noted that the Veteran's hearing acuity was within normal limits on both service entrance and exit.  After reviewing the claims file and examining the Veteran, the VA audiologist opined that any current hearing loss of the left ear was unrelated to in-service noise exposure, as the Veteran was without a "significant shift" in hearing acuity of the left ear during service.  

Considering first service connection for hearing loss of the right ear, the Board finds that service connection for a hearing loss disorder of the right ear must be denied.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  As noted above, impaired hearing is defined by VA purposes based on audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hz).  See 38 C.F.R. § 3.385; Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).  In the present case, the competent evidence of record indicates that the Veteran does not have a current hearing loss disorder of the right ear.  Both the February 2008 and April 2014 VA examinations found his hearing acuity of the right ear to be within normal limits as defined by regulation, and neither examiner found a diagnosis of hearing loss of the right ear was warranted.  

The Veteran has also not provided competent evidence that indicates that he has a current right ear hearing loss that meets VA disability criteria.  The Veteran is competent to report symptoms of hearing loss that he may experience as a layperson.  He is not, however, competent to diagnose a bilateral hearing loss disability because hearing loss is identified by objective and specific audiometric and speech recognition testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of hearing loss is not competent evidence.  Id.   

While the Veteran is competent to testify to continuity of symptoms of hearing loss since service, the Veteran's senses cannot provide an accurate gauge of when his hearing loss would meet the VA standard for disability.  The evidence provided by the 2008 and 2014 VA audiometric testing outweighs the Veteran's opinion in this area and demonstrates that the right ear hearing loss does not currently meet the VA standards for disability.  As such, the Veteran's hearing loss of the right ear cannot currently be granted service connection, as the initial criterion for service connection has not been met.  

Concerning hearing loss of the left ear, the objective criteria for such a diagnosis have been established on VA examination in both 2008 and 2014, and a current disability is recognized by the Board.  Both the 2008 and 2014 VA examiners, however, opined that the Veteran's current hearing loss of the left ear was less likely than not related to service, to include any acoustic trauma incurred therein.  The 2014 VA examiner specifically noted a change in the Veteran's hearing acuity of the left ear between service entrance in 1977 and service separation in 1985; the examiner, however, did not find this change to constitute a "significant shift" as would suggest onset of hearing loss.  These opinions were rendered following both physical examination of the Veteran and review of the claims file, to include the service treatment records; thus, they are considered highly probative by the Board.  A contrary medical opinion is not of record.  

As noted above, the Veteran has claimed onset of a hearing loss disability during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau, 492 F.3d at 1372.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hearing loss disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for a hearing loss disability of either ear.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for a bilateral hearing loss disability is denied.  See 38 C.F.R. §§ 3.102, 3.303.

III. Initial ratings

The Veteran seeks increased initial ratings for disabilities of the right and left knees.  He has been granted service connection for post-operative residuals of a meniscectomy of the left knee, with a 10 percent initial rating, excluding the temporary 100 percent award for the period of surgery and convalescence from November 4, 2011 to December 31, 2011.  He has also been granted service connection for post-operative residuals of a meniscectomy of the right knee, with a 10 percent initial evaluation from December 7, 2006 to September 23, 2013.  As noted above, the Veteran underwent a total knee replacement of the right knee in September 2013, and the diagnostic code for the right knee was changed.  Effective November 1, 2014, he has been granted a 30 percent rating for a total right knee replacement.  For the period between September 23, 2013, and November 1, 2014, he has been awarded a temporary total (100 percent) rating for convalescence purposes.  The amount and duration of this award is not in dispute.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis must be confirmed by x-ray evidence and is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Diagnostic Code 5257, for other impairment of the knee, provides for the evaluation of knee disabilities characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating is also available under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage of the knee joint.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Right knee

Considering first the Veteran's post-operative residuals of a meniscectomy of the right knee, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for this disability prior to September 23, 2013.  

On private contract examination for VA in August 2007, the Veteran had flexion of the right knee to 145 degrees, and extension to 0 degrees.  The right knee was without effusion, erythema, swelling, or increasing temperature.  The Veteran reported tenderness with valgus or varus stress, but McMurray's and anterior and posterior drawer's tests were within normal limits, without evidence of instability.  Popping of the right knee was present with both varus and valgus stress, however.  Muscle strength and sensory response were also normal.  Diagnostic studies of the right knee indicated osteoarthritis and a medial collateral ligament tear.  

A VA treatment record in February 2008 noted complaints of problems with the knees.  Examination reflected no pitting edema and the range of motion of both knees was not limited.  A March 2011 VA record noted complaints of pain and stiffness of the knees, right greater than left.  Examination reflected muscle strength was symmetrical, there was no muscle atrophy and full range of motion.  

A May 2009 private treatment record noted complaints of right knee problems and reports of constant pain interfering with daily activities.  Examination reflected some soft tissue changes around the knees, less than grade 1 effusion to palpate marginal osteophyte of the medial femoral condyle through the tissues medially.  Ligaments appeared stable and the ACL appeared stable.  Motion was well maintained with generalized stiffness at terminal extension.  

A July 2011 VA record noted a complaint of right knee pain and reflected 5 to 120 degrees of range of motion in the knee. There was some crepitus with the range of motion and pretty significant joint line tenderness to palpation on the medial side and very little on the lateral side.  The knee was stable to varus and valgus and dorsiflexion and plantar flexion was intact distally.  Another July 2011 VA record noted full range of motion of the right knee.  

A private treatment record in May 2013 noted complaints of bilateral knee pain, greater on the right.  Examination of the knees reflected "a good range of motion."  There was pain to palpation over the medial aspect of both knees, right greater than left.  There was no varus or valgus instability of either knee but some crepitus was noted with flexion and extension.  

Upon consideration of the totality of the record for the time period in question, the Board finds the preponderance of the evidence to be against an initial evaluation in excess of 10 percent for the service-connected right knee disability.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of the knee is not warranted, as the Veteran has exhibited flexion in excess of 60 degrees and extension in excess of 10 degrees.  The present 10 percent rating for the right knee is assigned based on x-ray evidence of degeneration.  

The pertinent evidence concerning the severity of the right knee shows that this disability is not manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, each knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  

The Board has also considered whether a separate disability rating is warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examination exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the right knee has consistently been described as stable, without evidence of subluxation or dislocation.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted for this time period, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  While there is evidence of surgical removal of semilunar cartilage of the right knee, with resulting pain reported by the Veteran, the Board finds that pain of the right knee joint has already been contemplated within the award of a compensable rating under Diagnostic Code 5003, for arthritis.  The award of another, separate rating for the same left knee joint pain would thus amount to pyramiding, a practice forbidden by regulation.  See 38 C.F.R. § 4.14.  

Considering next the period on and after November 1, 2014, the Veteran has been awarded a 30 percent rating for this period under Diagnostic Code 5055, for prosthetic replacement of the knee joint.  Diagnostic Code 5055 provides for a 30 percent rating as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

On VA examination in April 2014, the Veteran had flexion to 95 degrees and extension to 5 degrees.  Painful motion began at 65 degrees of flexion.  Repetitive motion did not result in any additional limitation of motion.  Muscle strength was within normal limits, and no posterior, anterior, or medial-lateral instability was observed.  He was noted to walk without an assistance device.  

Based on the above, the Board finds that a rating in excess of 30 percent on and after November 1, 2014 is not warranted for the Veteran's residuals of a total right knee replacement.  Under Diagnostic Code 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  While the Board notes that the Veteran has symptoms of pain and weakness, it is not severe, and he is able to walk without using an assistance device.  While the Veteran has reported significant pain of the right knee due to the knee replacement, he does not have severe painful motion or weakness in the joint that would warrant a higher rating under 5055. 

Under Diagnostic Code 5055, the right knee disability may be considered by analogy under Diagnostic Codes 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 95 degrees, at worst.  Extension was consistently found to 5 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 30 percent currently assigned.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261.  

In the absence of ankylosis, a rating in excess of 30 percent is also not warranted under Diagnostic Code 5256.  A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in April 2014.  Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the right knee.  The April 2014 VA dermatological examination was negative, however, for any findings of painful or unstable surgical scars of the right knee.  The surgical scar of the right knee was not painful, unstable or greater than 39 cms square in size, according to the examination report.  No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time.  Entitlement to an extraschedular rating will be considered below.  

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent at any time after November 1, 2014, for the total knee replacement of the right knee.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 4.3; 4.71a, Diagnostic Codes 5055, 5256-5263.  



b. Left knee

After considering the totality of the evidence, both lay and medical, the Board finds the preponderance of the evidence of record to be against the award of a disability rating in excess of 10 percent for the Veteran's left knee disability.  

On private contract examination for VA in August 2007, the Veteran had flexion of the left knee to 150 degrees, and extension to 0 degrees.  No crepitus was present with motion.  The left knee was without effusion, erythema, increasing temperature, or tenderness on palpation.  The knee was also without tenderness with valgus or varus stress, and McMurray's and anterior and posterior drawer's tests were within normal limits.  Muscle strength and sensory response were also normal.  Diagnostic studies of the left knee indicated osteoarthritis and a posterior horn medial meniscal tear.  

As noted above, VA and private records in February 2008, May 2009 and March 2011 reflected complaints of pain of both knees but generally showed that motion was good or full.  A July 2011 VA record noted that there was no erythema, warmth or effusion of the left knee and there was full range of motion but stiffly and painful.  There was no crepitance and no lateral/medial or anterior/posterior instability.  

A September 2011 VA MRI again confirmed a posterior horn medial meniscal tear and chondromalacia of the left patella.  The ligaments were otherwise intact, however.  

Private records from 2011 reflect left knee pain and described a good range of motion with pain to palpation over the medial joint line. There was no varus or valgus instability.  Lachman's test was negative.  There was pain with medial McMurray's maneuver.  

A private treatment record in May 2013 noted complaints of bilateral knee pain, greater on the right.  Examination of the knees reflected "a good range of motion."  There was pain to palpation over the medial aspect of both knees, right greater than left.  There was no varus or valgus instability of either knee but some crepitus was noted with flexion and extension.  

On VA examination in April 2014, the Veteran had flexion to 125 degrees, with painful motion beginning at 90 degrees.  Extension was to 0 degrees, with no objective evidence of painful motion.  Repetitive motion did not result in a decrease of either flexion or extension.  Joint stability tests were all normal, without evidence of instability or subluxation.  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against an initial evaluation in excess of 10 percent for the service-connected post-operative residuals of a meniscectomy of the left knee.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of the knee is not warranted.  The present 10 percent rating for the left knee is assigned based on x-ray evidence of degeneration.  

The pertinent evidence concerning the severity of the left knee shows that this disability is not manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the right knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  

The Board has also considered whether a separate disability rating is warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on multiple VA examinations exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, his knee has consistently been described as stable, without evidence of subluxation or dislocation.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  While there is evidence of surgical removal of semilunar cartilage of the left knee, with resulting pain reported by the Veteran, the Board finds that pain of the left knee joint has already been contemplated within the award of a compensable rating under Diagnostic Code 5003, for arthritis.  The award of another, separate rating for the same left knee joint pain would thus amount to pyramiding, a practice forbidden by regulation.  See 38 C.F.R. § 4.14.  

The Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  Entitlement to an extraschedular rating will be considered below.  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the left knee.  According to the VA examination reports, however, the surgical scar of the left knee was not painful, unstable or greater than 39 cms square in size.  No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time.  

In conclusion, the preponderance of the evidence is against the award of an initial evaluation in excess of 10 percent each for the Veteran's post-operative meniscectomy residuals of the left knee.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

c.  Extraschedular Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the orthopedic disabilities at issue, to include pain and limitation of motion, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  

The Board notes that on VA examination in April 2014, a VA examiner opined that the Veteran was likely precluded only from employment which required prolonged standing or walking, but other more sedentary employment was not precluded.  As such, the Board finds that the schedular rating criteria are adequate to rate these service-connected disabilities; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent prior to September 23, 2013, for post-operative residuals of a meniscectomy of the right knee is denied.  

A disability rating in excess of 30 percent commencing November 1, 2014 for post-operative residuals of a total right knee replacement is denied.  

An initial rating in excess of 10 percent for post-operative residuals of a meniscectomy of the left knee is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


